 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID LEONARD BAKER,                               No. 2:18-cv-1154 DB P
12                        Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    MUNIZ,
15                        Respondents.
16

17           By order dated November 26, 2018, petitioner was ordered to file an in forma pauperis

18   affidavit or to pay the appropriate filing fee, within thirty days, or his petition would be

19   dismissed. (ECF No. 5.) Those thirty days have now expired, and petitioner has not filed an in

20   forma pauperis affidavit, has not paid the appropriate filing fee, or otherwise responded to the

21   court’s order.

22           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

23   assign a district judge to this action.

24           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, petitioner may file written

28   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
                                                         1
 1   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: January 18, 2019

 5

 6

 7

 8   DLB:12
     DLB:1/Orders/Prisoner/Habeas/bake1154.fpf.hab
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
